UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 95-7798



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JOYCE C. JAMESON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. W. Earl Britt, District
Judge. (CR-90-60)


Submitted:   April 15, 1996                 Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.


Joyce C. Jameson, Appellant Pro Se. Rudolf A. Renfer, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the appeal period estab-

lished by Fed. R. App. P. 4 and failed to obtain an extension of

the appeal period within the additional thirty-day period provided

by that rule. The time periods established by Fed. R. App. P. 4 are

"mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.
Robinson, 361 U.S. 220, 229 (1960)). The district court entered its

order on August 4, 1995; Appellant's notice of appeal was filed on

October 30, 1995. Appellant's failure to note a timely appeal or

obtain an extension of the appeal period deprives this court of
jurisdiction to consider this case. We therefore dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2